UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche Diversified Market Neutral Fund (formerly DWS Diversified Market Neutral Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 13 Performance Summary 15 Investment Portfolio 31 Statement of Assets and Liabilities 33 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 40 Notes to Financial Statements 56 Report of Independent Registered Public Accounting Firm 57 Information About Your Fund's Expenses 59 Tax Information 60 Advisory Agreement Board Considerations and Fee Evaluation 67 Board Members and Officers 72 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. While market neutral funds may outperform the market during periods of severe downturn, they may also underperform the market during periods of market rallies. Investment strategies employed by the fund’s investment management teams are intended to be complementary, but may not be. The interplay of the various strategies may result in the fund holding a significant amount of certain types of securities and could increase the fund’s portfolio turnover rates which may result in higher transactional costs and/or capital gains or losses. Some money managers will have a greater degree of correlation with each other and with the market than others. The degree of correlation will vary as a result of market conditions and other factors. The fund may lend securities to approved institutions. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 13 through 14 for more complete performance information. Investment Strategy The fund seeks to achieve its investment objective by employing a multi-manager approach whereby portions of the fund's assets are allocated to separate investment management teams, including subadvisors that employ different market-neutral investment strategies. Pursuant to the investment management teams' different investment strategies, the fund's investment portfolio primarily comprises exposure to long and short positions in securities and other investments from U.S., foreign and emerging markets. Portfolio management buys (takes long positions in) investments that it believes are undervalued and sells short securities and other investments (e.g., borrows the investment and then sells it) that it believes are overvalued. The Advisor currently allocates the fund's assets across two subadvised sleeves managed by GAM International Management Limited ("GAM") and Henderson Alternative Investment Advisor Limited ("Henderson") and one sleeve managed by the Advisor. Each investment management team will employ different market-neutral investment strategies when managing the assets of the fund allocated to it. Overview of Market and Fund Performance For the 12-month period ending August 31, 2014, the fund posted a –1.03% total return, compared with the 0.04% return of its benchmark, the Citigroup 3-Month T-Bill Index. The fund employs a multi-manager approach under which assets are allocated among three separate investment management teams that employ a variety of long/short equity investment strategies. Two of the strategies are implemented by subadvisors, while the third is implemented by the Advisor. Manager selection and the allocation of fund assets among managers are performed by the Advisor. "The fund employs a multi-manager approach under which assets are allocated among three separate investment management teams." Positive and Negative Contributors to Performance As of August 31, 2014, the fund's equity exposure was in aggregate net long 2.5%. Approximately one-half of the fund’s gross exposure (which includes both long and short positions) was to U.S. stocks, with most of the rest in Europe and a smaller portion in Asia. The fund’s short positions outperformed the long positions, meaning that they declined more than the long positions rose. Sectors contributing to performance included consumer discretionary, energy and industrials. Within consumer discretionary, performance benefited from the rebound of a major online retailer and news of expansion plans for a movie theatre operator. Performance within energy benefited from positive news from an oil and gas exploration Sectors contributing to performance included consumer discretionary, energy and industrials. Within consumer discretionary, performance benefited from the rebound of a major online retailer and news of expansion plans for a movie theatre operator. Performance within energy benefited from positive news from an oil and gas exploration and production company, which announced the adoption of innovative technologies. Industrials performance was led by a U.S. railroad operator, a U.K. aerospace engineering and manufacturing firm, and a French high-tech aerospace firm. and production company, which announced the adoption of innovative technologies. Industrials performance was led by a U.S. railroad operator, a U.K. aerospace engineering and manufacturing firm, and a French high-tech aerospace firm. Ten Largest Long Equity Holdings at August 31, 2014 (10.0% of Net Assets) 1. Continental Resources, Inc. Explorer and producer of crude oil and natural gas 1.1% 2. Citigroup, Inc. A diversified financial services holding company 1.1% 3. Sprouts Farmers Market, Inc. Farmers markets supplier 1.1% 4. Oasis Petroleum, Inc. Independent oil exploration and production company 1.1% 5. eBay, Inc. Provider of online auction services 1.1% 6. Kroger Co. Operates supermarkets and convenience stores 1.0% 7. Incyte Corp. Developer of novel therapeutics 0.9% 8. QUALCOMM, Inc. Developer and manufacturer of communication systems 0.9% 9. Eli Lilly & Co. Producer of pharmaceuticals 0.9% 10. SABMiller PLC An international beer company 0.8% The principal sectors detracting from performance were consumer staples, financials, health care, information technology and materials. In consumer staples, a key detractor was a short position in U.S.-based food companies whose shares outperformed. Within financials, short positions in a U.S.-based REIT and a U.S.- based insurer detracted, as both saw their shares rise in value. Short positions in a handful of U.S. biotechnology companies led underperformance within health care. Ten Largest Short Equity Holdings at August 31, 2014 (11.0% of Net Assets) 1. Wal-Mart Stores, Inc. Operates stores and supercenters 1.6% 2. American Capital Ltd. Alternative asset manager 1.3% 3. Seattle Genetics, Inc. Discovers and develops monoclonal antibody-based drugs to treat cancer and related diseases 1.3% 4. Alliant Energy Corp. Provider of public-utility services 1.0% 5. PPL Corp. An energy and utility holding company 1.0% 6. International Business Machines Corp. Provides computer solutions through the use of information technology 1.0% 7. Hologic, Inc. Develops, manufactures and markets X-ray systems 1.0% 8. Sysco Corp. Distributes food and related products primarily to the food service industry 1.0% 9. Health Care REIT, Inc. Real estate investment trust 0.9% 10. Helmerich & Payne, Inc. Provides contract drilling of oil and gas wells in the Gulf of Mexico and South America 0.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 15. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 72 for contact information. Portfolio Management Team Deutsche Investment Management Americas Inc. Chris Umscheid, Director, DIMA Lead Portfolio Manager of the fund. Joined the fund in 2013. — Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. — Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. — AB in Economics from Dartmouth College. Owen Fitzpatrick, CFA, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Pankaj Bhatnagar, PhD, Managing Director, DIMA Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Subadvisors GAM International Management Limited Andy Kastner, CFA, Portfolio Manager, GAM Lead Portfolio manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in July 2008. — Lead manager of the Absolute Return European Equity strategy. — Previously he worked as a fund manager at Credit Suisse for seven years. Prior to that, he was an analyst and portfolio manager at Bank Vontobel. He started his career at UBS in different functions in investment research and asset management. — Master in Banking and Finance, University of Zurich; CFA Charterholder; holder of the CAIA diploma. Oliver Maslowski, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in January 2006. — Portfolio manager for European equities. — Previously he was an analyst at Julius Baer Private Banking Investment Research. Before joining Julius Baer he was an equity analyst for Bank Vontobel. — Master in Business Administration, Ludwig Maximilian University of Munich; Certified International Investment Analyst (CIIA). Guido Marveggio, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in May 1997. — Portfolio manager and specialized in European equities. — He previously spent several years at Credit Suisse and the then Swiss Volksbank. He worked for several years at Wiremas, Zurich, and at the then Handelsbank Nat West (now Coutts & Co.). — Completed a commercial apprenticeship. Désirée Mueller, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in October 2011. — She is a portfolio manager in the Equities Europe team. — Prior to joining Swiss & Global she was a Junior Portfolio Manager for Credit Suisse. Previously, she worked in Credit Suisse Private Banking group. — Master’s degree in Banking and Finance, University of St. Gallen. Laurence Kubli, Portfolio Manager, GAM Portfolio manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in October 2007. — Portfolio manager focused on fixed income securities. — Between 2006 and 2007 she was a portfolio manager at Clariden Leu. Between 1999 and 2006 she worked for Man Group (previously RMF Investment Management and Swiss Life Hedge Fund Partners). She started her career in 1992 at Credit Suisse and worked in the fixed income unit of Merrill Lynch Capital Markets from 1996 until 1999. — Master, University of St. Gallen. Matthias Wildhaber, Portfolio Manager, GAM Portfolio Manager of a sleeve of the fund. Began managing the fund in 2014. — Joined GAM in August 2000. — Portfolio manager focused on fixed income securities. — Previously, he spent several years at Julius Baer Investment Funds Services Ltd. His previous experience includes a wide range of activities in the areas of performance controlling and third-party fund analysis. — Bachelor of Arts in Business Administration, University of Applied Sciences, Baden; Certified International Investment Analyst (CIIA). Henderson Alternative Investment Advisor Limited Graham Kitchen, CFA, Head of Equities, Henderson Portfolio Manager of a sleeve of the fund. Joined the fund in 2013. — Joined Henderson in 2005. — Prior to joining Henderson, was Head of UK Equities at Threadneedle and Co-Head of Investment at Invesco Asset Management. — BA, Lancaster University; Masters degree in Modern History, Oxford University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Citigroup 3-Month T-Bill Index is an unmanaged index representative of the 3-month Treasury market. A long position is the purchase of a security with the expectation that its value will rise. A short position is the sale of a borrowed security with the expectation that its value will fall. Net exposure is the percentage difference between a fund’s long and short exposure. Intrinsic value refers to the value of a company determined through fundamental research and without reference to the current market price of its shares. Performance Summary August 31, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge –1.03% 0.35% 0.43% Adjusted for the Maximum Sales Charge (max 5.75% load) –6.72% –0.83% –0.32% Citigroup 3-Month T-Bill Index† 0.04% 0.08% 0.99% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge –1.69% –0.41% –0.34% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.69% –0.41% –0.34% Citigroup 3-Month T-Bill Index† 0.04% 0.08% 0.99% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges –0.92% 0.50% 0.60% Citigroup 3-Month T-Bill Index† 0.04% 0.08% 0.99% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges –0.69% 0.68% 0.73% Citigroup 3-Month T-Bill Index† 0.04% 0.08% 0.99% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 3.80%, 4.56%, 3.71% and 3.45% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on October 16, 2006. The performance shown for the index is for the time period of October 31, 2006 through August 31, 2014 which is based on the performance period of the life of the Fund. † Citigroup 3-Month T-Bill Index is an unmanaged index representative of the 3-month Treasury market. Class A Class C Class S Institutional Class Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Capital Gain Distributions, Twelve Months $ Investment Portfolio as of August 31, 2014 Shares Value ($) Long Positions 127.1% Common Stocks 74.6% Consumer Discretionary 10.2% Auto Components 1.2% Autoliv, Inc. (SDR) Cie Generale des Etablissements Michelin Valeo SA Automobiles 0.7% Peugeot SA* Hotels, Restaurants & Leisure 1.9% Betfair Group PLC SJM Holdings Ltd. Thomas Cook Group PLC* (a) TUI Travel PLC Internet & Catalog Retail 0.8% Amazon.com, Inc.* (b) The Priceline Group, Inc.* (b) Media 3.0% Cablevision Systems Corp. (New York Group) "A" (a) CBS Corp. "B" (b) Cinemark Holdings, Inc. (a) Fuji Media Holdings, Inc. ITV PLC Omnicom Group, Inc. (a) Specialty Retail 1.9% Best Buy Co., Inc. (a) (b) CarMax, Inc.* (a) O'Reilly Automotive, Inc.* (a) Tiffany & Co. (a) WH Smith PLC Textiles, Apparel & Luxury Goods 0.7% Gildan Activewear, Inc. PVH Corp. (a) (b) Consumer Staples 7.1% Beverages 2.2% Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. (b) SABMiller PLC Food & Staples Retailing 2.5% Koninklijke Ahold NV Kroger Co. (b) Sprouts Farmers Market, Inc.* (a) Food Products 1.5% Aryzta AG Flowers Foods, Inc. (a) (b) Marine Harvest ASA Household Products 0.3% Svenska Cellulosa AB SCA "B" Tobacco 0.6% Imperial Tobacco Group PLC Energy 6.0% Energy Equipment & Services 1.4% Baker Hughes, Inc. National Oilwell Varco, Inc. (a) (b) Weatherford International PLC* (a) Oil, Gas & Consumable Fuels 4.6% Chevron Corp. CONSOL Energy, Inc. Continental Resources, Inc.* (a) (b) Kinder Morgan, Inc. (a) Marathon Petroleum Corp. (b) Oasis Petroleum, Inc.* (a) Occidental Petroleum Corp. (a) (b) Williams Companies, Inc. (b) Financials 13.7% Banks 6.0% Agricultural Bank of China Ltd. "H" Citigroup, Inc. (b) Credit Agricole SA DBS Group Holdings Ltd. ING Groep NV (CVA)* Mitsubishi UFJ Financial Group, Inc. Nordea Bank AB Sumitomo Mitsui Financial Group, Inc. Wells Fargo & Co. Capital Markets 0.6% BlackRock, Inc. Charles Schwab Corp. (a) (b) Insurance 4.6% Allstate Corp. (a) (b) Dai-ichi Life Insurance Co., Ltd. Everest Re Group Ltd. (a) Friends Life Group Ltd. Genworth Financial, Inc. "A"* Legal & General Group PLC NKSJ Holdings, Inc. Prudential Financial, Inc. (b) T&D Holdings, Inc. The Travelers Companies, Inc. (a) (b) Real Estate Management & Development 1.9% CBRE Group, Inc. "A"* (a) Cheung Kong (Holdings) Ltd. Grainger PLC Tokyu Fudosan Holdings Corp. Thrifts & Mortgage Finance 0.6% Paragon Group of Companies PLC Health Care 10.5% Biotechnology 2.1% Gilead Sciences, Inc.* (a) Incyte Corp.* (a) NPS Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 0.2% Zimmer Holdings, Inc. (a) (b) Health Care Providers & Services 0.7% CIGNA Corp. Express Scripts Holding Co.* (b) Fresenius SE & Co. KGaA Pharmaceuticals 7.5% AstraZeneca PLC Bayer AG (Registered) Eli Lilly & Co. Hikma Pharmaceuticals PLC Johnson & Johnson Novartis AG (Registered) Perrigo Co. PLC (a) Pfizer, Inc. (b) Recordati SpA Roche Holding AG (ADR) (a) Sanofi Industrials 7.9% Aerospace & Defense 1.1% Safran SA Senior PLC Air Freight & Logistics 0.1% Expeditors International of Washington, Inc. (a) Commercial Services & Supplies 0.7% Stericycle, Inc.* (a) Construction & Engineering 0.9% Interserve PLC Mota-Engil SGPS SA Sacyr SA* Electrical Equipment 0.5% Schneider Electric SE Industrial Conglomerates 0.7% Danaher Corp. Roper Industries, Inc. Machinery 1.7% Cargotec Oyj "B" Cummins, Inc. (a) (b) Dover Corp. (b) Mitsubishi Heavy Industries Ltd. Parker-Hannifin Corp. (a) (b) Professional Services 1.1% Teleperformance Towers Watson & Co. "A" Verisk Analytics, Inc. "A"* (a) (b) Road & Rail 1.1% CSX Corp. (a) (b) Norfolk Southern Corp. Union Pacific Corp. (a) Trading Companies & Distributors 0.0% NOW, Inc.* (a) Information Technology 10.6% Communications Equipment 1.1% ARRIS Group, Inc.* (a) (b) QUALCOMM, Inc. (b) Electronic Equipment, Instruments & Components 1.4% CDW Corp. (a) Hitachi Ltd. Ingenico Internet Software & Services 2.0% Baidu, Inc. (ADR)* (b) eBay, Inc.* (b) Google, Inc. "C"* (b) IT Services 2.0% Accenture PLC "A" (a) Fujitsu Ltd. Nihon Unisys Ltd. Visa, Inc. "A" Wirecard AG Semiconductors & Semiconductor Equipment 1.3% Analog Devices, Inc. (b) Dialog Semiconductor PLC* Lam Research Corp. (a) Software 1.3% Open Text Corp. (a) Red Hat, Inc.* SAP SE VMware, Inc. "A"* (a) Technology Hardware, Storage & Peripherals 1.5% SanDisk Corp. (a) Western Digital Corp. (b) Materials 2.6% Chemicals 0.5% DIC Corp. Construction Materials 0.5% HeidelbergCement AG Containers & Packaging 0.4% Crown Holdings, Inc.* (a) (b) Metals & Mining 1.2% Fortescue Metals Group Ltd. (a) Reliance Steel & Aluminum Co. Telecommunication Services 1.9% Diversified Telecommunication Services 1.3% Iliad SA TalkTalk Telecom Group PLC Verizon Communications, Inc. (b) Windstream Holdings, Inc. Wireless Telecommunication Services 0.6% Freenet AG Utilities 4.1% Electric Utilities 1.5% Iberdrola SA Pinnacle West Capital Corp. (a) Red Electrica Corp. SA Gas Utilities 0.4% UGI Corp. (a) (b) Multi-Utilities 2.2% CMS Energy Corp. (b) GDF Suez RWE AG Wisconsin Energy Corp. (a) (b) Total Common Stocks (Cost $162,151,996) Preferred Stock 0.6% Consumer Staples 0.6% Household Products 0.6% Henkel AG & Co. KGaA (Cost $1,605,260) Principal Amount ($) Value ($) Corporate Bond 2.2% Financials 2.2% Bank Nederlandse Gemeenten NV, 0.514%***, 2/8/2016 (Cost $5,018,867) Government & Agency Obligations 6.0% Other Government Related (c) 1.3% FMS Wertmanagement AoeR, 0.484%***, 6/30/2015 Sovereign Bonds 4.7% Canada Government International Bond, 0.875%, 2/14/2017 Kingdom of Sweden, REG S, 0.375%, 12/22/2015 Kommunalbanken AS, REG S, 2.75%, 5/5/2015 Total Government & Agency Obligations (Cost $14,068,722) Short-Term U.S. Treasury Obligations 18.5% U.S. Treasury Bills: 0.025%**, 10/30/2014 (b) 0.033%**, 9/18/2014 (b) 0.049%**, 12/18/2014 (b) 0.068%**, 12/11/2014 (b) Total Short-Term U.S. Treasury Obligations (Cost $42,996,294) Shares Value ($) Securities Lending Collateral 16.8% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $39,081,587) Cash Equivalents 8.4% Central Cash Management Fund, 0.05% (d) (Cost $19,456,438) % of Net Assets Value ($) Total Long Positions (Cost $284,379,164)† Other Assets and Liabilities, Net (a) Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $285,017,169. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $10,692,966. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,119,675 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,426,709. Shares Value ($) Common Stocks Sold Short 60.5% Consumer Discretionary 6.5% Automobiles 0.2% General Motors Co. Hotels, Restaurants & Leisure 1.3% International Game Technology Starbucks Corp. Whitbread PLC Household Durables 0.5% Electrolux AB "B" Internet & Catalog Retail 0.4% Ocado Group PLC Media 2.9% Informa PLC Liberty Media Corp. "A" Liberty Media Corp. "C" UBM PLC Viacom, Inc. "B" Walt Disney Co. Specialty Retail 0.9% Fast Retailing Co., Ltd. Textiles, Apparel & Luxury Goods 0.3% Tod's SpA Consumer Staples 10.8% Beverages 0.4% Constellation Brands, Inc. "A" Food & Staples Retailing 3.8% Carrefour SA Jeronimo Martins SGPS SA Metro AG Sysco Corp. Wal-Mart Stores, Inc. Food Products 3.3% Associated British Foods PLC Danone SA Kellogg Co. Nestle SA (Registered) Unilever PLC Household Products 2.2% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Unicharm Corp. Personal Products 0.6% Beiersdorf AG Tobacco 0.5% Altria Group, Inc. Energy 3.4% Energy Equipment & Services 1.7% Atwood Oceanics, Inc. Dril-Quip, Inc. Helmerich & Payne, Inc. Seventy Seven Energy, Inc. Oil, Gas & Consumable Fuels 1.7% Chesapeake Energy Corp. ConocoPhillips Koninklijke Vopak NV Laredo Petroleum, Inc. World Fuel Services Corp. Financials 7.8% Banks 1.8% Bank of America Corp. BNP Paribas SA PNC Financial Services Group, Inc. The Chiba Bank Ltd. Capital Markets 1.5% American Capital Ltd. Ares Capital Corp. Insurance 3.6% Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. Principal Financial Group, Inc. Unum Group Real Estate Investment Trusts 0.9% Health Care REIT, Inc. (REIT) Health Care 7.1% Biotechnology 1.7% Seattle Genetics, Inc. United Therapeutics Corp. Health Care Equipment & Supplies 2.7% Essilor International SA Hologic, Inc. Straumann Holding AG (Registered) The Cooper Companies, Inc. Health Care Providers & Services 1.4% Fresenius Medical Care AG & Co. KgaA Laboratory Corp. of America Holdings Health Care Technology 0.1% Allscripts Healthcare Solutions, Inc. Life Sciences Tools & Services 0.1% Bruker Corp. Pharmaceuticals 1.1% Eli Lilly & Co GlaxoSmithKline PLC Industrials 7.3% Aerospace & Defense 1.2% Chemring Group PLC United Technologies Corp. Air Freight & Logistics 0.4% Yamato Holdings Co., Ltd. Building Products 0.2% Armstrong World Industries, Inc. Commercial Services & Supplies 1.3% G4S PLC Mitie Group PLC Construction & Engineering 1.1% Carillion PLC Hochtief AG Machinery 0.8% Deere & Co. Kone Oyj "B" Wartsila Oyj Abp Professional Services 1.4% Bureau Veritas SA DKSH Holding AG Intertek Group PLC Road & Rail 0.9% Hertz Global Holdings, Inc. Odakyu Electric Railway Co., Ltd. Information Technology 7.9% IT Services 2.5% Fiserv, Inc. International Business Machines Corp. NTT Data Corp. Quindell PLC Teradata Corp. Semiconductors & Semiconductor Equipment 3.3% Aixtron SE Intel Corp. Maxim Integrated Products, Inc. Micron Technology, Inc. STMicroelectronics NV Texas Instruments, Inc. Software 1.3% Gemalto NV Globo PLC Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals 0.8% EMC Corp. Hewlett-Packard Co. Materials 1.6% Metals & Mining 1.6% Allegheny Technologies, Inc. Nucor Corp. Rio Tinto PLC Telecommunication Services 2.3% Diversified Telecommunication Services 2.0% AT&T, Inc. Orange SA TeliaSonera AB Verizon Communications, Inc. Wireless Telecommunication Services 0.3% Vodafone Group PLC (ADR) Utilities 5.8% Electric Utilities 1.0% PPL Corp. Gas Utilities 0.5% Hong Kong & China Gas Co., Ltd. Independent Power & Renewable Eletricity Producers 0.8% APR Energy PLC Drax Group PLC Multi-Utilities 3.5% Alliant Energy Corp. Dominion Resources, Inc. Integrys Energy Group, Inc. National Grid PLC RWE AG Total Common Stocks Sold Short (Proceeds $134,404,812) * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. *** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2014. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of the securities loaned at August 31, 2014 amounted to $35,409,028, which is 15.2% of net assets. (b) All or a portion of these securities are pledged as collateral for short sales. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust SDR: Swedish Depositary Receipt At August 31, 2014, open futures contracts sold were as follows Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) ASX SPI 200 Index AUD 9/18/2014 11 ) CAC 40 Euro EUR 9/19/2014 63 ) SGX MSCI Singapore Index SGD 9/29/2014 22 Nikkei 225 Index JPY 9/11/2014 30 ) DAX Index EUR 9/19/2014 10 Euro Stoxx 50 Index EUR 9/19/2014 88 TOPIX Index JPY 9/11/2014 15 ) Hang Seng Index HKD 9/29/2014 14 S&P 500 E-mini Index USD 9/19/2014 83 ) Total net unrealized depreciation ) As of August 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty GBP USD 11/26/2014 JPMorgan Chase Securities, Inc. USD AUD 11/26/2014 JPMorgan Chase Securities, Inc. EUR USD 11/26/2014 JPMorgan Chase Securities, Inc. SEK USD 11/26/2014 JPMorgan Chase Securities, Inc. HKD USD 11/26/2014 JPMorgan Chase Securities, Inc. CHF USD 11/26/2014 JPMorgan Chase Securities, Inc. JPY USD 11/26/2014 JPMorgan Chase Securities, Inc. USD GBP 11/26/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD HKD 11/26/2014 ) JPMorgan Chase Securities, Inc. USD JPY 11/26/2014 ) JPMorgan Chase Securities, Inc. CAD USD 11/26/2014 ) JPMorgan Chase Securities, Inc. SGD USD 11/26/2014 ) JPMorgan Chase Securities, Inc. AUD USD 11/26/2014 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound HKD Hong Kong Dollar JPY Japanese Yen SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (f) $ $ $
